Citation Nr: 0736411	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  05-26 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for polymyositis of the 
lower extremities.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1981, 
with subsequent service in the Army Reserve until January 
2000.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2005 rating decision in which the RO denied the 
veteran's claims for service connection for a low back 
condition, polymyositis of the lower extremities, and 
hypertension.  In May 2005, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in June 2005, and the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in the 
same month.

In his May 2005 NOD, the veteran requested a hearing before a 
Decision Review Officer (DRO) at the RO.  A July 2005 letter 
informed him that his DRO hearing was scheduled in August 
2005.  The record reflects that the veteran failed to report 
for that hearing.  In his June 2005 substantive appeal the 
veteran requested a videoconference hearing before a Veterans 
Law Judge.  A September 2005 letter informed the veteran that 
his hearing was scheduled in December 2005.  However, the 
record reflects that the veteran cancelled his hearing.  As 
such, there are no outstanding hearing requests.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

After review of the evidence of record, the Board finds that 
further RO action on the claims for service connection for a 
low back disability, polymyositis of the lower extremities, 
and hypertension is warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2007); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).

Regarding the veteran's Army Reserve service, the applicable 
legal authority permits service connection only for a 
disability resulting from a disease or injury incurred in or 
aggravated coincident with active duty for training 
(ACDUTRA), or for disability resulting from injury during 
inactive duty training (INACDUTRA).  See 38 U.S.C.A. § 
101(22), (23), (24); 38 C.F.R. § 3.6.

Service medical records from the veteran's active duty are 
devoid of any notation as to any complaints, findings, or 
diagnosis of a low back disability, polymyositis of the lower 
extremities, or hypertension.  However, records of treatment 
from the veteran's Reserve service reflect that he was 
diagnosed with low back pain, muscle spasm, in March 1988 
following a motor vehicle accident.  A record of treatment in 
April 1993 includes a diagnosis of polymyositis, and the 
veteran had hypertensive blood pressure readings in July 
1993, March 1998 and April 1999.  

The Board notes that the claims file does not reflect the 
veteran's actual dates of service in the Army Reserve, nor 
have the periods during which the veteran served on ACDUTRA 
or INACDUTRA been verified.  Given the governing legal 
authority, set forth above, and inasmuch as the Reserve 
treatment records suggest that polymyositis and hypertension, 
which are both diseases, may have had their onset during 
periods of training during the veteran's Army Reserve service 
(which is suggestive of ACDUTRA), the RO should undertake 
appropriate action to verify all of the veteran's periods of 
ACDUTRA and INACDUTRA.  Only service department records can 
establish if and when a person was serving on active duty, 
ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).  

The Board also finds that, given the evidence of findings of 
low back pain/muscle spasm, polymyositis, and hypertensive 
blood pressure readings during the veteran's  Reserve 
service, after receiving the further information requested 
above, the RO should obtain a medical opinion that 
specifically addresses whether the veteran has a current low 
back disability, current polymyositis, and/or current 
hypertension, and, if so, whether any current low back 
disability is medically related to injury during active 
service or a period of ACDUTRA or INACDUTRA, and whether any 
current polymyositis or hypertension had its onset in or was 
aggravated during active service or a period of ACDUTRA.  See 
38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo a VA 
general medical examination, by a physician, at an 
appropriate VA facility.  The veteran is hereby notified that 
failure to report to any scheduled examination, without good 
cause, may result in a denial of the claims (as adjudication 
will be based on the evidence of record).  See 38 C.F.R. § 
3.655.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should notify the veteran of what is needed to support the 
claims for service connection.  The RO should also invite the 
veteran to submit all pertinent evidence in his possession 
(not previously requested), and ensure that its notice to the 
veteran meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates-as appropriate.

The Board points out that, in his December 2004 claim for 
service connection, the veteran reported that he received 
treatment for his claimed disabilities from Dr. Bridges.  
With his claim, the veteran submitted a release to obtain 
records of treatment for his claimed conditions from March 
1989 to the present from Dr. Bridges.  In December 2004, the 
RO requested records of treatment from Dr. Bridges; however, 
this letter was returned as undeliverable.  The veteran was 
advised of this fact in the March 2005 rating decision, but 
has not provided a correct address for Dr Bridge.  Therefore, 
the RO's notice letter to the veteran should specifically 
request that provide the correct address for Dr. Bridges in a 
signed authorization, to enable it to obtain any records of 
treatment for the low back, polymyositis, and/or 
hypertension.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should contact the Department 
of the Army and any other appropriate 
source(s) to obtain verification of the 
veteran's period of Army Reserve service, 
to include delineation of the specific 
dates, separately listed, of all periods 
of ACDUTRA and INACDUTRA.  In requesting 
this information, the RO should follow 
the current procedures for requesting 
records from Federal facilities, as set 
forth in 38 C.F.R. § 3.159(c).  All 
records and/or responses received should 
be associated with the claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent the claims 
on appeal that is not currently of 
record. 

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, and notify the veteran of the 
type of evidence that is the veteran's 
ultimate responsibility to submit.  The 
RO should specifically request that the 
veteran provide the correct address for 
Dr. Bridges, who reportedly treated his 
low back, polymyositis, and hypertension, 
in a signed authorization.  

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA general medical examination, 
by a physician, at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of examination 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The examiner should specifically indicate 
whether the veteran has current low back 
disability, polymositis, and/or 
hypertension.  

With respect to each diagnosed disability 
involving the low back, the examiner 
should provide an opinion as whether it 
is at least as likely as not (i.e., there 
is a 50 percent or more probability) that 
the disability is the result of injury 
during active service or a period of 
ACDUTRA or INACDUTRA in the Army Reserve.  

With respect to current polymyositis and 
hypertension, the examiner should provide 
an opinion as whether it is at least as 
likely as not (i.e., there is a 50 
percent or more probability) that 
disability had its onset in or was 
aggravated during active service or a 
period of ACDUTRA in the Army Reserve.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the veteran by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


